In the opinion delivered in this case, there is an omission in the statement of the case of the words "county clerk." The suit was to recover for goods sold to the county clerk, the clerks of the civil and criminal District Courts of Harris County, and the sheriff of that county, and the law of the case, as announced in the opinion, applies equally to sales made to each of these officers. This note is made in explanation of the omission in the opinion, and the clerk of this court will attach the same to the original opinion now of record in his office.